Citation Nr: 0814060	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for left peroneal 
nerve entrapment, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for left 
peroneal nerve entrapment and assigned an initial rating of 
10 percent effective February 6, 2004.


FINDING OF FACT

The veteran's left peroneal nerve entrapment is manifested by 
no more than moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial increased rating for left 
peroneal nerve entrapment are not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, 
Diagnostic Code (DC) 8523 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In the present case, the veteran has appealed the assignment 
of an initial 10 percent rating for left peroneal nerve 
entrapment under 38 C.F.R. § 4.124, DC 8523 for paralysis of 
the anterior tibial nerve (deep peroneal).  Under DC 8523, 
paralysis, neuritis, and neuralgia of the anterior tibial 
(deep peroneal) nerve are assigned a noncompensable 
evaluation for mild incomplete paralysis, a 10 percent 
evaluation for moderate incomplete paralysis, a 20 percent 
evaluation for severe incomplete paralysis, and a 30 percent 
evaluation for complete paralysis, with dorsal flexion of the 
foot lost.  38 U.S.C.A. § 4.124a, DCs 8523, 8623, and 8723.

The veteran contends that he suffers from constant pain and 
instability associated with the left peroneal nerve.

In evaluating the veteran's claim, the medical evidence of 
record has been reviewed.  Such evidence will be described, 
in pertinent part, below.  

A private treatment report dated in September 2003 revealed 
complaints of nerve pain in the left knee.  The veteran 
reported that the nerve was pain free at times and very bad 
at others.  An examination did not reveal any nerve 
irritation.  

In a private October 2003 medical record, the veteran 
complained of intermittent nerve pain starting in the knee 
and radiating down to the left foot.  EMG studies performed 
at that time were consistent with left peroneal nerve 
entrapment at the left knee, as demonstrated by delayed nerve 
conduction.  

In a November 2003 VA outpatient treatment report, the 
veteran denied any tingling or numbness in the left leg.  A 
test was negative for Tinel's over the peroneal nerve area.  

In February 2004, the veteran underwent a VA EMG 
consultation.  He complained of a shooting pain that went all 
the way down on the left knee.  He further reported a history 
of some autonomic changes including cold feet, some 
paresthesias, and mild decrease of sensation from the knee 
down.  He denied any severe gait disturbance as well as foot 
drop and also denied numbness and tingling.  

On examination, there was a positive Tinel's sign at the left 
fibular head.  There was also "a little bit of" sensory 
loss at the lateral aspect of the tibia on the left.  Muscle 
strength was 5/5 on hip flexor, knee extensor, knee flexor, 
ankle dorsiflexor, and ankle plantarflexor.  Reflexes were 
normal at the Achilles tendon and increased at the left knee.  
The assessment was electrodiagnostic evidence of neuropraxic 
demyelinating and chronic axonal loss of the left peroneal 
nerve across the fibular head.  However, the physician noted 
that there was some improvement in the veteran's condition 
compared to findings from the October 2003 EMG.  There was 
electrodiagnostic evidence of some demyelinating motor 
neuropathy of the tibial nerve bilaterally which could be 
secondary to his age.  

In a February 2004 addendum, another VA physician agreed with 
the diagnosis of peroneal neuropathy at fibular head with 
evidence of improvement and noted that the injury was most 
likely axonal and moderate in severity.

Upon VA examination in April 2004, the veteran complained of 
pain along the lateral aspect of the left knee joint in the 
area of the fibular head since his November 2002 total knee 
replacement.  Diagnostic studies showed neuro-demyelination 
and external loss of the left peroneal nerve across the 
fibular head and his condition was diagnosed as left peroneal 
radicular pain.  There was no evidence of a foot-drop.  He 
had a mild decrease in pinprick on the lateral aspect of the 
left leg and foot.

An April 2004 VA orthopedic outpatient note indicated 
decreased sensation in a stocking pattern from about the mid 
tibia distally, but strength was very good.  There was no 
foot drop.  A subsequent June 2004 VA record showed decreased 
sensation to pinprick, decreased vibratory sensation, and 
absent deep tendon reflexes at the ankles.  Motor strength 
was normal.  

During an orthopedic consultation in July 2004, it was noted 
that a recent nerve conduction study showed likely hereditary 
sensory neuropathy, which also had a tendency for various 
pressure palsies.  The veteran complained of left lateral 
knee pain over the fibular head episodic in nature.  On 
examination, there was slight palpatory tenderness over the 
fibular head area with a negative Tinel's sign.  The 
assessment was left peroneal nerve pain status post left knee 
arthroplasty.  In August 2004, he complained of intermittent 
left knee pain.

A private neurological examination report dated in August 
2004 again diagnosed 
left peroneal nerve entrapment.  Objectively, the veteran had 
minimal weakness as the result of his injury, with entrapment 
that began precisely after his left knee replacement and 
resulted in considerable disability due to pain and 
interference with ambulation.

VA medical records show that the veteran had an orthopedic 
assessment in June 2005.  The veteran complained of recurring 
symptoms of pain and occasional radiation pain over the 
lateral aspect of his knee to his calf.  He reported that his 
condition had improved over the last two and a half years and 
that his pain was intermittent.  On examination, he had mild 
tenderness just over the posterior aspect of the fibular head 
and was intact to sensation to the left lower extremity.  The 
assessment was that he was doing well, with minimal left knee 
pain, with recurring episodes of pain in the area of the 
peroneal nerve.

A VA joints examination in July 2005 showed complaints of 
persistent paresthesias and pain in the lateral left leg 
below the knee, along the fibula area in the distribution of 
the peroneal nerve.  The impression was left peroneal nerve 
entrapment with minimal disability.

In a March 2007 statement, the veteran's private physician 
reported that he had peroneal nerve palsy according to a 
recent EMG/NCV which greatly limited his mobility and caused 
him a great deal of pain. 

Based on the above, the evidence does not support a higher 
rating for the veteran's left peroneal nerve entrapment under 
DC 8523.  Indeed, there is no evidence of severe incomplete 
paralysis or complete paralysis with dorsal flexion of the 
foot lost.

Again, during the June 2005 orthopedic assessment, the 
veteran complained of only occasional pain and reported 
improvement in his condition.  Moreover, he consistently 
denied numbness and tingling.  Furthermore, the February 2004 
addendum to an EMG consult opined that the veteran's peroneal 
neuropathy was only moderate in degree.  Additionally, April 
2004 VA examination showed only 
mild sensory deficit, and no other evidence of record 
indicates severe deficit.  Further, the July 2005 and January 
2006 VA examination reports reflect a minimal left knee 
disability and moderate instability.  Finally, while the 
March 2007 private medical statement confirmed the veteran's 
left peroneal disability, it does not evidence severe 
incomplete or complete paralysis.

For the forgoing reasons, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for left peroneal entrapment.

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.


Duties to Notify and the Duty to Assist

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. Vet. App. 384 (1993).  The RO has obtained the 
veteran's service medical records, VA outpatient treatment 
records, and private treatment records.  Further, he 
submitted statements in support of his claim and was afforded 
VA medical examinations in July 2005 and January 2006.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An initial rating in excess of 10 percent for left peroneal 
nerve entrapment, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


